386 U.S. 277
87 S. Ct. 1037
18 L. Ed. 2d 46
Buell Sherman SHAWv.CALIFORNIA.
No. 52, Misc.
Supreme Court of the United States
March 13, 1967

Valerian J. Lavernoich, for petitioner.
Roger Arnebergh and Philip E. Grey, for respondent.
On Petition for Writ of Certiorari to the Appellate Department of the Superior Court of California, County of Los Angeles.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case remanded for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824.


2
Mr. Justice STEWART would grant certiorari and reverse the judgment for the reasons stated in his opinion concurring in the result in Chapman v. State of California, 386 U.S., at 42, 87 S.Ct., at 837.